COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Bray
Argued at Richmond, Virginia


KENBRIDGE CONSTRUCTION COMPANY, INC.
 AND UNITED CONTRACTORS OF VIRGINIA
 GROUP SELF-INSURANCE                           OPINION BY
                                        JUDGE JAMES W. BENTON, JR.
v.   Record No. 3101-96-2                     JUNE 24, 1997

CHARLES EDWARD POOLE


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             Bradford C. Jacob (William C. Walker; Taylor &
             Walker, P.C., on briefs), for appellants.

             Brian J. Cusce for appellee.



        Kenbridge Construction Company, Inc. appeals from a ruling

of the Workers' Compensation Commission granting Charles Edward

Poole compensation for medical services provided to him by his

wife.    Kenbridge argues that the commission erred in ruling that

the services provided by Poole's wife are compensable under the

Workers' Compensation Act.    For the reasons that follow, we

affirm the commission's ruling.

                                  I.

        Charles Edward Poole fractured his skull on July 20, 1994

while working for Kenbridge.    As a result, Poole suffers from

cognitive brain damage and is blind in one eye.     The commission

approved the parties' memorandum of agreement and awarded Poole

$466 per week in temporary total disability benefits for lost

wages and medical benefits for as long as necessary.

        A deputy commissioner held a hearing on Poole's claim for
payment for the services provided by Poole's wife between 10:00

p.m. and 8:00 a.m. every day.

     The evidence at that hearing proved that Poole requires

continuous care.    Aides give Poole assistance during the day.

Poole's wife is the only person who cares for Poole during the

nighttime.

     Dr. Nathan D. Zasler, Poole's brain rehabilitation

specialist, reported that Poole's wife "has been providing and

will need to continue to provide medically necessary attention in

the home on a 24-hour basis due to . . . Poole's condition."      He

also wrote that Poole's wife provided care that "has been under

[his] direction."   Dr. Zasler stated that her care "involves the

type of care that would be rendered by trained attendants in most

other settings."
     Dr. Gary R. Zeevi, Poole's cardiologist, reported that

Poole's wife provides "in-home medical attention which would

otherwise require in-office care."      He added that she "monitor[s]

his cardiac condition, heart rates[,] and reaction to medications

in a fashion usually reserved for people with nursing degrees."

Dr. E.D. Baugh, Poole's primary physician, reported that Poole's

wife keeps a daily record of Poole's medications, blood pressure,

and pulse rate.    Poole's pharmacist stated that Poole's wife "has

become very knowledgeable about his drugs."

     Poole's wife testified that after Poole's accident, Poole's

doctor told her that she "must learn how to regulate his heart--




                                - 2 -
to check his heart every morning."     After she was told that she

"must learn the seizure procedures," she sought and received

"train[ing] . . . for [Poole's] particular needs."    Specifically,

Poole's wife has been trained to administer enemas and

suppositories, take stool samples, take blood pressure readings,

and monitor heart rates.   An experienced nurse testified that she

trained Poole's wife to perform most of these tasks.    In

addition, Poole's wife enrolled in a class to learn

cardiopulmonary resuscitation techniques (CPR).
     Poole's wife has performed some physical therapy for her

husband.   In addition, she monitors all of his medications and

prepares his medication sheets.   Although she remains in close

contact with Poole's doctors, one doctor has told her to use her

own discretion when monitoring Poole's medication.    Poole's wife

testified that she gets up from four to fifteen times each night

to care for Poole.

     In awarding payment for Poole's wife's services, the

commission found the following:
               [Poole's wife] has clearly been trained
          to provide services which qualify as "medical
          attention." She has been trained in CPR,
          physical therapy, seizure control, the
          monitoring of vital functions, bowel and
          bladder programs, and to a limited extent,
          the administration of medication. . . . The
          necessity of her services has been certified
          by Drs. Zasler, Zeevi, and Baugh.


The commission ruled that Poole's wife's services should be

compensated at the rate of $7 per hour, three hours per night,




                               - 3 -
seven days per week.

                                 II.

     "When the issue is the sufficiency of the evidence and there

is no conflict in the evidence, the issue is purely a question of

law. . . . '[W]e must . . . determine if the correct legal

conclusion has been reached.'"     Cibula v. Allied Fibers &

Plastics, 14 Va. App. 319, 324, 416 S.E.2d 708, 711 (1992)

(citation omitted), aff'd, 245 Va. 337, 428 S.E.2d 905 (1993).

The parties agree that, "after an accident, the employer shall

furnish or cause to be furnished . . . necessary medical

attention."    Code § 65.2-603(A)(1).    Kenbridge argues, however,

that the facts of this case do not meet the requirements of Code

§ 65.2-603 as a matter of law because the services Poole's wife

provides do not constitute "medical attention."
     The rule is well settled that nursing services, whether

provided at a medical facility or in a patient's home, "are

included among the medical benefits that an employer and insurer

must furnish, provided the services are necessary and

authorized."    Warren Trucking Co. v. Chandler, 221 Va. 1108,

1115, 277 S.E.2d 488, 492-93 (1981).     In applying the rule, the

following factors are relevant:
          [T]he employer must pay for the care when it
          is performed by a spouse, if (1) the employer
          knows of the employee's need for medical
          attention at home as a result of the
          industrial accident; (2) the medical
          attention is performed under the direction
          and control of a physician, that is, a
          physician must state home nursing care is
          necessary as the result of the accident and



                                 - 4 -
          must describe with a reasonable degree of
          particularity the nature and extent of duties
          to be performed by the spouse; (3) the care
          rendered by the spouse must be of the type
          usually rendered only by trained attendants
          and beyond the scope of normal household
          duties; and (4) there is a means to determine
          with proper certainty the reasonable value of
          the services performed by the spouse.


Id. at 1116, 277 S.E.2d at 493.

     In Chandler, the Supreme Court held that the services

provided by Chandler's wife were not of the kind normally

provided by a trained medical care provider.   See id. at 1118,

277 S.E.2d at 494.   The evidence proved that Chandler's wife's

"care consisted of bathing, shaving, feeding, assistance in

walking, help with braces, aid upon falling, driving[,] and

administering routine medication."     Id.

     The evidence in this case proved that the services provided

by Poole's wife are significantly more extensive.   Poole's wife

is required to monitor Poole's heart rate and blood pressure,

give him suppositories and enemas, monitor his medications and

any side effects, and remain in close contact with his doctors.

When Poole has seizures, she must determine the cause and make

judgments about the appropriate emergency care.   Indeed, Dr.

Zasler wrote the following in his report to the commission:
          This care involves medication administration
          and monitoring for side-effects, monitoring
          for seizures and providing appropriate
          emergency care when seizures occur,
          monitoring for cardiovascular problems
          related to . . . Poole's post-injury cardiac
          arrhythmia, [and] supervising and
          implementing appropriate bowel and bladder
          programs . . . .


                               - 5 -
     Both Dr. Zasler and Dr. Zeevi opined that the care provided

by Poole's wife is usually performed by trained attendants or

nurses.   Moreover, the evidence proved that Poole's wife has

received extensive training at hospitals and from a registered

nurse.    She provides these services to Poole at the direction of

Poole's physicians.   Based on this evidence, we hold that the

services provided by Poole's wife are "of the type usually

rendered only by trained attendants and beyond the scope of

normal household duties."    Id. at 1116, 277 S.E.2d at 493.

Accordingly, the commission did not err in awarding Poole

benefits for the services provided by his wife.

     Contrary to Poole's assertion, however, we hold that the

commission did not err in awarding compensation for only three

hours per night.   No evidence supports a finding that Poole's

wife remains awake and monitors Poole constantly from 10:00 p.m.

until 8:00 a.m.    Indeed, Poole's wife testified that Poole wakes

her during the night.   Thus, the evidence supports a finding that

Poole's wife does not render services for the full ten hours per

night.    This evidence and the reasonable inferences that flow

from the evidence support the commission's award of $7 per hour

for three hours per night.

     Accordingly, we affirm the award.

                                                    Affirmed.




                                - 6 -